DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 23, 24, 30, and 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Needham et alia (US Patent Number 9,635,848), hereainfter “Needham”.
Re claim 23, Needham discloses a method for controlling one or more spray nozzles (134, 34) comprising: supplying liquid agricultural product to at least one control valve at a specified system pressure (e.g., pressure in the boom pipe which can be set by the user or set to correspond to a pressure map that varies by location, see col. 7, lines 3-8); driving at least one control valve (e.g., solenoid valve 36) having a movable valve operator at a specified duty cycle (see various portions of the spec, including col. 5, lines 33-54); monitoring valve performance of 
Re claim 24, Needham discloses the method of claim 23, wherein pressure error includes a pressure based duty cycle correction; and generating the applied duty cycle based on the specified duty cycle modified by the pressure error includes generating the applied duty cycle based on the specified duty cycle modified by the pressure based duty cycle correction (see Fig. 10 and col. 12, lines 33-53).
Re claim 30, Needham discloses the method of claim 23 comprising spraying the liquid agricultural product from a spray nozzle in communication with the at least one control valve driven at the applied duty cycle (see Figs. 1, 2, and 6, and col. 12, lines 33-53). 
Re claim 31, Needham discloses the method of claim 23, wherein the at least one control valve includes a plurality of control valves (see Figs. 1 and 6 and associated text); and driving the at least one control valve at the specified duty cycle is conducted for each of the control valves (i.e., each are controlled); and monitoring valve performance and modulating driving of the at least one control valve are conducted for each of the control valves (although not independently, note claim 32 is not part of the present rejection). 


Allowable Subject Matter
Claims 1-22 are allowed.
Claims 25-29 and 32-34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Preheim et alia (US Patent Application Publication 2017/0348718 A1) is similar to Needham and appears to anticipate claims 23, 24, 30, and 31 as well.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Keasel whose telephone number is (571) 272-4929.  The examiner can normally be reached on Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Kenneth Rinehart, Mary McManmon, and Craig Schneider can be reached on 571-272-4881, 571-272-6007, and 571-272-3607, respectively.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/ERIC KEASEL/Primary Examiner, Art Unit 3753